Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of claims
Claims 1-6 have been canceled. Claims 7-23 are under examination in the instant office action. 

           Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-9, 12-13, 16, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) in further view of Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020).
US 20070110798 discloses that a liposomal composition comprising a camptothecin compound such as irinotecan (CPT-11) has an anticancer activity at least two times, four times, or ten times higher than the camptothecin compound similarly administered in the absence of the composition, while the toxicity of the composition does not exceed, is at least two times, or at least four times lower than the toxicity of the camptothecin compound similarly administered in the absence of the composition ([0010]). US 20070110798 further discloses antitumor efficacy of CPT-11 liposomes (drug/phospholipid ratio 192 mg/mmol; average liposome size 86.8 nm) in the model of human breast carcinoma BT-474 and U87 tumors implanted within brain wherein greater anti-tumor activity with CPT-11 liposomes treatment were shown compared with free CPT-11 ([0184], [0185], [0330] and Fig. 3 and 49).  US 20070110798 further  discloses the liposome formulation of CPT-11 showed extended blood life, sustained release characteristics, and increased antitumor activity in the studied tumor model without an appreciable increase in toxicity ([0187] and Fig, 4). In addition, US 20070110798 discloses that the camptothecin compound encapsulated in a liposome provides an increased mean residence time of the camptothecin compound in the brain of a subject and the mean residence time of the liposomal drug in the healthy brain was at comparable infusate concentration (3 mg/mL) 24 times higher than that of the free CPT-11 (as a hydrochloride trihydrate salt, dissolved) and the mean residence time of the drug in the tumor 
US 20070110798 specifically discloses unilamellar liposomes (lipid bilayer vesicles) loaded with CPT-11 (irinotecan as a hydrochloride trihydrate salt) in a gelated or precipitated state, yielding a final diameter of 95-110 nm and the drug/lipid ratio of about 500 mg/mmol phospholipid, wherein liposomes with entrapped triethylammonium sucrose octasulfate(TEA-SOS) (0.65 M TEA, pH 6.4, osmolality 485 mmol/kg) and lipid composition of 1,2-Distearoyl-SN-phosphatidylcholine (DSPC), Cholesterol, and poly(ethylene glycol) (MW 2000)-derivatized distearoylphosphatidylethanolamine (PEG-DSPE) such as N-(omega-methoxy-poly(ethylene glycol)-oxycarbonyl)-1,2-distearoylphosphatidyl ethanolamine (MPEG-2000-DSPE) in a molar ratio of 3:2:0.015 were prepared (abstract, [0003], [0081], [0116], [0169], [0172], [0178],  [0313], and [0327]). US 20070110798 further discloses that liposomal CPT-11 (Ls-CPT-11) was prepared, using lipid matrix of DSPC (M.W.790) 3 mol. parts, Cholesterol (M.W. 387) 2 mol. parts, PEG-DSPE  (M.W. 2750) 1 mol. part; entrapped solution TEA-SOS having 0.65 M TEA, pH 6.4; drug loaded into liposomes in 5 mM HEPES buffer, 5% dextrose, pH 6.5, at 60.degree. C. for 30 min at the input drug/lipid ratio 500 mg drug/mmol of phospholipid and loading efficiency was greater than 99% and liposome size (volume average mean ±standard deviation by QELS): 101±37 nm. ([0116], [0150], [0169], [0172], and [0210]). Based on the disclosed molar ratios and molecular weights of DSPC, cholesterol and MPEG-2000-DSPE in liposome one of ordinary skilled artisan would arrive at the suitable amounts in mg/ml as claimed.  
US 20070110798 further discloses that the liposome composition of the present invention can be administered in any way which is medically acceptable which may depend on the condition or injury being treated and possible administration routes include injections, by 
While US 20070110798 discloses antitumor activity of liposomal irinotecan in the model of human breast carcinoma and brain tumor, the reference does not specifically disclose  administering once every two weeks at a dose of 60 mg/m2  for the treatment of metastatic breast cancer with active brain metastasis or HER2 or triple negative metastatic breast cancer. 
Hyashi et al. disclose phase II study of bi-weekly irinotecan for patients with previously treated HER2-negative metastatic breast cancer (MBC) including triple-negative breast cancer (TNBC),  wherein eligible patients were HER2-negative, had a performance status of 0 to 2, and had been treated previously with either anthracyclines or taxanes for MBC (Title, Abstract and p133, Patient Charactersitics).  Hyashi et al. further disclose that patients received irinotecan intravenously at 150 mg/ m2 on days 1 and 15 every 4 weeks (once every two weeks) and biweekly administration of 150 mg/ m2 irinotecan was feasible for patients with MBC treated previously with anthracyclines or taxanes (abstract). 
Chen et al. discloses phase I study of liposome encapsulated irinotecan (PEP02), which is a novel nanoparticle liposome formulation of irinotecan aiming to enhance tumor localization and improve pharmacokinetic properties of irinotecan and its active metabolite-SN38, in advanced refractory solid tumor patients wherein PEP02 was given as 90 mins i.v. infusion, repeated every 3 weeks and the doses would have been escalated from 60, 120, 180 to 240 mg/m2 in a single-patient cohort accelerated titration design (Title, Methods, and Results). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use liposomal irinotecan taught by US 20070110798 for treating metastatic breast cancer with active brain metastasis because anti-et al. Also, US 20070110798 teaches that liposomal irinotecan has extended blood life, sustained release characteristics, increased antitumor activity in breast cancer model, and higher residence time in brain without an appreciable increase in toxicity compared with free irinotecan. Thus, one of ordinary skill in the art would have been motivated to use the liposomal irinotecan taught by US 20070110798 in the treatment of breast cancer such as HER2-negative metastatic breast cancer and TNBC with active brain metastasis on the reasonable expectation that it would be more effective in the treatment of both breast cancer and brain metastasis than free irinotecan due to its increased residence time in brain and higher efficacy without an appreciable increase in toxicity compared with free irinotecan. 
As to the dose of 60 mg/m2, Hyashi et al. already disclose intravenously administering free irinotecan at 150 mg/m2  once every two weeks in the treatment of  HER2-negative metastatic breast cancer and  US 20070110798 discloses that the liposomal composition comprising irinotecan (CPT-11) has an anticancer activity at least two times, four times, or ten times higher than free irinotecan (not in liposomal formulation). Thus, one of ordinary skill in the art would have been motivated to use liposomal irinotecan at a dose less than half the dose of free irinotecan taught by Hyashi et al. (e.g., less than 75 mg/ m2 ) on the reasonable expectation that liposomal irinotecan at a dose less than half the dose of free irinotecan would provide anticancer activity comparable to free irinotecan. In addition, Chen et al. teaches titration of the dose of liposomal irinotecan (PEP02) from 60, 120, 180 to 240 mg/ m2. Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Furthermore, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). In addition, it is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) 
As to claims 12-13, US 20070110798 does not specifically disclose that the patient has failed at least one prior platinum- based chemotherapy regimen, has failed prior treatment with gemcitabine, and/or has become resistant to gemcitabine. However, Hyashi et al. disclose that irinotecan was effective for patients previously treated with other chemotherapeutic agents such as anthracyclines or taxanes for MBC.  Thus, one of ordinary skill in the art would have been motivated to use the liposomal irinotecan taught by US 20070110798 as an alternative treatment for patients who failed at least one prior platinum-based chemotherapy regimen or gemcitabine, and/or has become resistant to gemcitabine.  It would have obvious to use alternative cancer et al. when the other existing anticancer therapy was not working because irinotecan was taught to be effective for those cancers.   This is what a person of ordinary skill in the corresponding art normally does.

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) and Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020), in further view of Chang et al.( Neurosurgery, Volume 53, Issue 2, August 2003, Pages 272–281) 
US 20070110798, Hayashi et al. and Chen et al. as applied supra are herein applied for the same teachings in their entirety.   
US 20070110798 does not specifically teach that the active brain metastasis is at least one new or progressive brain metastasis after prior radiation therapy which is greater than or equal to 1 cm in longest diameter as recited in claim 10-11.
However, it was known in the art that tumor size in the radiosurgical management of patient with brain metastases in various cancers including breast cancer is measured using MRI and 1 cm in longest diameter is a cutoff size for radiosurgical control of small brain metastases (abstract and p273, table 1). Thus, one of ordinary skill in the art would have recognized that those patients with active brain metastasis the size of which is greater than or equal to 1 cm in longest diameter after prior radiation therapy would need alternative treatment and thus would have been motivated to use the liposomal irinotecan taught by US 20070110798 as an alternative et al. when the prior radiation therapy was not working because irinotecan was taught to be effective for those cancers.   This is what a person of ordinary skill in the corresponding art normally does.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) and Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020) in further view of US 2007/0219268 ((cited in the IDS filed on 8/10/2020).
US 20070110798, Hayashi et al. and Chen et al. as applied supra are herein applied for the same teachings in their entirety.   
US 20070110798 does not specifically teach pre-medicating with at least one anti-emetic such as 5-HT3 antagonist or dexamethasone as recited in claims 14-15. 
However, it was well known in the art that prior to chemotherapy, pre-medications such as anti-emetics and steroid such as dexamethasone are administered and at least one anti-emetic such as 5-HT3 antagonist is pre-medicated before the treatment with a chemotherapeutic agent including irinotecan for preventing vomiting (abstract, [0119] and [0142]).  Thus, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to pre-medicate with dexamethasone or at least one anti-emetic such as 5-HT3 antagonist prior to administering liposomal irinotecan as taught by US 20070110798 in the treatment of metastatic breast cancer with active brain metastasis because providing pre-et al. (see p134, Toxicity section and Table 2).  One of ordinary skill in the art would have been motivated to do so for preventing symptoms treatable with dexamethasone and vomiting caused by anti-cancer treatment.  


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 20070110798 (cited in the IDS filed on 8/10/2020) in view of Hayashi et al. (Breast Cancer, 20:131-136, 2013, Epub, Nov. 29, 2011, cited in the IDS filed on 8/10/2020) and Chen et al. (Journal of Clinical Oncology 26, no. 15_suppl, May 20 2008; cited in the IDS filed on 10/2/2020), in further view of US 2014/0170075 (cited in the IDS filed on 8/10/2020).
US 20070110798, Hayashi et al. and Chen et al. as applied supra are herein applied for the same teachings in their entirety.   
US 20070110798 does not specifically teach administering a ferumoxytol infusion followed by an MRI scan prior to treatment with the liposomal irinotecan as recited in claim 17.
US 2014/0170075 teaches a method for selecting and providing pharmaceutical treatment to a patient for a localized infectious, inflammatory, or neoplastic condition, the method comprising identifying one or more locations of infection, inflammation or neoplasia in a patient, and subsequently, obtaining at least one contrast-enhanced MRI image of a first location of the one or more locations, and subsequently, selecting an anti-infective, anti-inflammatory, or anti-neoplastic pharmaceutical agent and treating the patient with the selected pharmaceutical agent, wherein the contrast agent is ferumoxytol (FMX) which is intravenously administered at 5 mg/kg up to 510 mg/kg and wherein the pharmaceutical agent is a liposomal anti-neoplastic agent 2 MM-398 and shows that the patents have tumor lesion with FMX uptake (see[ 0135], [0139], and Examples 9-10 and Figs. 6-8). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer ferumoxytol infusion followed by an MRI scan prior to treatment with the liposomal irinotecan because US 2014/0170075 teaches that  ordinary skill in the art would have been motivated to do so on the reasonable expectation that treating patients in accordance with such identifications would avoid the administration of sub-optimal therapeutic treatments to patients in need of therapy as taught by US 2014/0170075.   

Double Patenting Rejections
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-23 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of US Patent 9895365 in view of US 20070110798.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘365 patent are drawn to a method of treating triple negative breast cancer by administering the same liposomal irinotecan once every two weeks as claimed. 
The claims of the patent does not specifically teaches that the breast cancer has active brain metastasis. However, US 20070110798 discloses that a liposomal composition comprising a camptothecin compound such as irinotecan (CPT-11) has an anticancer activity at least two times, four times, or ten times higher than the camptothecin compound similarly administered in the 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use liposomal irinotecan for treating triple negative breast cancer with active brain metastasis or HER2 negative metastatic breast cancer because anti-tumor efficacies of  liposomal irinotecan in both breast and brain cancer models are already disclosed by US 20070110798. Also, US 20070110798 teaches that liposomal irinotecan has extended blood life, sustained release characteristics, increased antitumor activity in breast cancer model, and higher residence time in brain without an appreciable increase in toxicity compared with free irinotecan. Thus, one of ordinary skill in the art would have been motivated to use the liposomal irinotecan taught by US 20070110798 in the treatment of breast cancer such as TNBC with active brain metastasis on the reasonable expectation that it would be more effective in the treatment of both breast cancer and brain metastasis than free irinotecan due to its increased residence time in brain and higher efficacy without an appreciable increase in toxicity compared with free irinotecan. As to the dose of 60 mg/m2, while the claims of the patent recite the dose of 70 mg/m2,  it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dose of the liposomal irinotecan for getting desired effects. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  	
As such, the instant claims would have been obvious over the reference claims 

Claims 7-23 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 21-37 of co-pending application 16/586609 in view of US 20070110798.  
Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of ‘609 application are drawn to a method of treating a solid tumor such as triple negative breast cancer by administering the same liposomal irinotecan once every two weeks as claimed. 
The claims of the copending application does not specifically teaches that the breast cancer has active brain metastasis. However, US 20070110798 discloses that a liposomal composition comprising a camptothecin compound such as irinotecan (CPT-11) has an anticancer activity at least two times, four times, or ten times higher than the camptothecin compound similarly 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use liposomal irinotecan for treating triple negative breast cancer with active brain metastasis or HER2 negative metastatic breast cancer because anti-tumor efficacies of  liposomal irinotecan in both breast and brain cancer models are already disclosed by US 20070110798. Also, US 20070110798 teaches that liposomal irinotecan has extended blood life, sustained release characteristics, increased antitumor activity in breast cancer model, and higher residence time in brain without an appreciable increase in toxicity compared with free irinotecan. Thus, one of ordinary skill in the art would have been motivated to use the liposomal irinotecan taught by US 20070110798 in the treatment of breast cancer such as TNBC with active brain metastasis on the reasonable expectation that it would be more effective in the treatment of both breast cancer and brain metastasis than free irinotecan due to its increased residence time in brain and higher efficacy without an appreciable increase in toxicity compared with free irinotecan.  As to the dose of 60 mg/m2, while the claims of the ‘609 application recites the dose of 70 mg/m2,  it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the dose of the liposomal irinotecan for getting desired effects, A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.  	
As such, the instant claims would have been obvious over the reference claims 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BONG-SOOK BAEK whose telephone number is 571-270-5863.  The examiner can normally be reached 9:00AM-6:00PM Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/BONG-SOOK BAEK/Primary Examiner, Art Unit 1611